Case 5:18-mj-OOO79-.]FS Document 26 Filed 10/03/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA : 5:18-MJ -7 9
v. : Magistrate Judge Saporito
JoHN JAooB HAsAY, § m D
. ’ »`@AHRE
Defendant ` "ll";~o`

ORDER F’er \/WS

 

AND NOW, this 31'd day Of October, 2018, following a hearing

conducted on this date With respect to defendant’s Motion for Releas

from Custody (Doc. 21), IT IS HEREBY ORDERED THAT:

1. For the reasons set forth on the record, defendant’s Doc. 21

motion for release from custody is DENIED.
2. Defendant shall remain in custody pursuant to the terms

this Court’s August 31, 2018, Order of Detention. (Doc. 12).

..¢ F -
JOSEPH F. APOR O, JR.
United States Magistrate Judg¢

of

(U

 

